Case 5:17-cv-00364-CEH-PRL Document 57 Filed 12/07/20 Page 1 of 2 PageID 326




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION


VONDALE LAMAR BRACEY,

       Petitioner,

-vs-                                                  Case No.   5:17-cv-364-Oc-36PRL

SECRETARY, DEPARTMENT
OF CORRECTIONS,

      Respondent.
____________________________/

                                          ORDER

       This matter comes before the Court upon consideration of Petitioner’s “Writ of

Error Coram Nobis” (Doc. 56), which the Court construes as a Motion to Alter or

Amend a Judgment pursuant to Fed. R. Civ. P. 59(e).         It appears Petitioner moves

the Court to reconsider its August 31, 2020, Order dismissing his petition for a writ of

habeas corpus.       (Doc. 55.)   Because the petition (which challenged the calculation

of Petitioner’s release date) was dismissed for failure to exhaust administrative

remedies, there was no formal judgment entered.

       “The only grounds for granting [a Rule 59] motion are newly-discovered

evidence or manifest errors of law or fact.” Arthur v. King, 500 F.3d 1335, 1343 (11th

Cir. 2007) (quoting In re Kellogg, 197 F.3d 1116, 1119 (11th Cir. 1999)).     Petitioner

has neither presented newly-discovered evidence nor demonstrated that the Court

                                             1
Case 5:17-cv-00364-CEH-PRL Document 57 Filed 12/07/20 Page 2 of 2 PageID 327




committed a manifest error of law or fact in dismissing his petition.      The Court,

therefore, concludes that Petitioner has failed to provide good cause for this Court to

alter or amend the August 31, 2020 Order.      See Cover v. Wal-Mart, 148 F.R.D. 294,

295 (M.D. Fla. 1993).   Accordingly, Petitioner’s motion (Doc. 56) is DENIED.

      DONE AND ORDERED in Tampa, Florida on December 7, 2020.




Copies to:
Petitioner pro se
Counsel of Record




                                          2
